William H. Moore (petitioner) appeals to the full court from a single justice’s denial of relief under G. L. c. 211, § 3. We have determined that S.J.C. Rule 2:21, 421 Mass. 1303 (1995), is inapplicable to this appeal. We affirm.
The petitioner had filed a “motion for counsel” in the Superior Court seeking funds for private counsel unrelated to the Committee for Public Counsel Services (CPCS) to represent him on appeal of his criminal convictions. A judge in the Superior Court appointed CPCS to represent the petitioner and the petitioner sought relief from the single justice pursuant to G. L. c. 211, § 3. The single justice denied the petition without a hearing.
Review of the denial of relief by a single justice of this court under G. L. c. 211, § 3, is limited to whether the single justice committed an error of law or abuse of discretion. Greco v. Suffolk Div. of the Probate & Family Court Dep’t, 418 Mass. 153, 156 (1994), and cases cited. The petitioner sought an order of the single justice directing the Superior Court to provide funds as requested for the appointment of appellate counsel unrelated to CPCS. He alleged that appointment of CPCS or any associated counsel would constitute a conflict of interest because he had filed a civil action against CPCS. While conceding that G. L. c. 211D, § 14, provides for assignment to the private counsel division of CPCS in the case of a conflict of interest, the petitioner nevertheless alleged that such assignment would not avoid conflict in his case.
The petitioner repeats to this court the allegations made to the single justice.. They remain speculative at best and fall far short of demonstrating that the single justice abused his discretion or committed an error of law in refusing him the requested relief.
The petitioner also seeks review of the single justice’s denial of his supplemental request for bail pending appeal. He fails to allege, let alone demonstrate, that there was abuse of discretion or error of law in denying his request for bail.
We affirm the single justice’s denial of relief under G. L. c. 211, § 3, and his denial of the request for bail.

So ordered.